DETAILED ACTION

Claims 1-17, 20, 21 and 23 are pending and claim the benefit of priority to parent application 14/680,018 which was filed on 4/06/2015 and claims the benefit of priority to provisional application 61/976,456 which was filed on 4/07/2014.  Claims 1, 4-6, 8, 11-13, 15, 20 and 21 are amended as per applicant’s amendment dated 1/05/2021.  Claim 22 is canceled and claim 23 is new as per applicant’s amendment dated 1/05/2021.  Claims 1-17, 20, 21 and 23 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/05/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 1/05/2021 have been fully considered but they are not persuasive. 
	Applicant states [Remarks, page 11] that Yogaratnam does not teach a personalization system that includes multiple different “services” for a plurality of users.  The examiner disagrees.  In this case, the claim does not define to what “services” refers.  Using the broadest reasonable interpretation a service is interpreted as any benefit to a user.  Yogaratnam teaches that data may be collected from DVR, VOD and television, i.e. services (0018).  Yogaratnam further teaches that user profiles for a plurality of users may be generated from usage history (0003-4).  Therefore, Yogaratnam teaches a personalization system having different services for a plurality of users. 
	Claim 1 is rejected.  
	Regarding claim 4, applicant’s arguments are moot based on the new grounds of rejection.  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


	Claim 21 recites “wherein the selecting further includes: testing, based on a set of user data associated with the online user and the set of personalization objectives, ones of the plurality of personalization models, wherein the set of user data includes the plurality of user events; and comparing, based on the testing, the performance of the personalization models to determine which model of the plurality of personalization models performs the best”.



	Claim 23 recites “wherein the set of personalization objectives specify to test the performance of personalization models based on one or more types of the following types of data in a set of user data of the online user: demographic information, location information, and device information for a device used to view the graphical user interface”.
	The examiner has reviewed the specification and cannot find support for the limitations as claimed.  Please provide specific citations from which the claim finds support.  If support for the claim cannot be found the claim must be canceled from the claims.  



Claims 21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

	Claim 21 recited “wherein the selecting further includes: testing, based on a set of user data associated with the online user and the set of personalization objectives, ones of the plurality of personalization models, wherein the set of user data includes the plurality of user events; and comparing, based on the testing, the performance of the personalization models to determine which model of the plurality of personalization models performs the best”.  However, the term “test” is found only once in applicant’s specification at 0045.  Nowhere does the disclosure describe how testing is carried out or specific test results which may determine “which model of the plurality of personalization models performs best”.  
	In this case, the disclosure does not define a testing process, specific criteria for testing or specific working examples.  The lack of direction provided in the disclosure, guarantees the need for undue experimentation, see MPEP 2164.01(a).

	Claim 23 recites “wherein the set of personalization objectives specify to test the performance of personalization models based on one or more types of the following types of data in a set of user data of the online user: demographic information, location information, and device information for a device used to view the graphical 
	In this case, the disclosure does not define a testing process, specific criteria for testing or specific working examples.  The lack of direction provided in the disclosure, guarantees the need for undue experimentation, see MPEP 2164.01(a).




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 21 recited “wherein the selecting further includes: testing, based on a set of user data associated with the online user and the set of personalization objectives, ones of the plurality of personalization models, wherein the set of user data includes the plurality of user events; and comparing, based on the testing, the performance of the personalization models to determine which model of the plurality of personalization models performs the best”.  However, the term “test” is found only once in applicant’s specification at 0045.  Nowhere does the disclosure describe how testing is carried out or what test results may determine “which model of the plurality of personalization models performs best”.  

	Claim 23 recites “wherein the set of personalization objectives specify to test the performance of personalization models based on one or more types of the following types of data in a set of user data of the online user: demographic information, location information, and device information for a device used to view the graphical 


Double Patenting
Claims 1, 8 and 15 of this application are patentably indistinct from claims 1 and 6 of Application No. 14/680,018. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
	Please see the claim mapping immediately following.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,031,976. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims are merely a more generalized version of allowed .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/044,423
Parent application 14/680,018 
now U.S. Patent 10,031,976
1. (Currently amended) A personalization system to generate personalized results for an online user, the personalization system comprising: 
memory including instructions stored thereon: and one or more processors communicatively coupled to the memory, the one or more processors being configured to, in response to execution of the instructions, cause the personalization system to perform operations comprising:

receive a plurality of user events







receive a personalization request from a requesting system, the personalization request 







including an identifier of the online user;

















identify, based on the identifier of the online user, a plurality of items for display to the online user via a graphical user interface each item of the plurality of items representing a possible item that may be presented by the requesting system to the online user via the graphical user interface;










compute a score for each item of the plurality of items based at least in part on the plurality of user events, thereby generating a plurality of scores, wherein a first score is computed for a first item and wherein a second score is computed for a second item;







generate a personalization response that includes the first item and the second item, wherein the first item is prioritized over the second item based on a 

send the personalization response to the requesting system for use in personalizing an online experience of the online user via the graphical user interface.

Claims 8 and 15 include similar subject matter to that of claim 1.






receive a plurality of user events, each user event of the plurality of user events including one or more user events 

receive a personalization request for a session from a requesting system, the personalization request including an identifier of the user, a query fragment, and an indication of a query type of personalization that is to be performed, the query fragment having been received via a graphical user interface;

6.    (Currently amended) The personalization system of claim 2, wherein the personalization request further includes a user identifier identifying the online user, wherein the one or more processors is further being configured to cause the system to perform operations comprising:


process the personalization request with the first personalization server.

Claim 1 continued

identify a plurality of intermediate results based on the query fragment, each intermediate result of the plurality of intermediate results representing a possible outcome that may be presented by the requesting system to the online user, wherein the plurality of intermediate results include a first term that was previously searched by the user and a second term that was previously searched by the user, wherein the first term and the second term are identified by accessing an electronic data storage 

compute a score for each intermediate result of the plurality of intermediate results based at least in part on the plurality of user events, thereby generating a plurality of scores, wherein a first score is computed for the first term based on a first search date of the first term, wherein a second score is computed for the second term based on a second search date of the second term, wherein the first search date is within the session and the second search date is outside the session;

generate a personalization response that includes the first term and the second term, wherein the first term is prioritized over the second term based on the first search date being with the session; and 




send the personalization response to the requesting system for use in personalizing an online experience of the online user.



2.   The personalization system of claim 1. the one or more processors being configured to cause the system to perform operations comprising:
receive the first user event of the plurality of user events, the first user event including a user identifier identifying the online user;

determine a first personalization server from a plurality of personalization servers 

transmit the first user event to the first personalization server for computing of the score.



3.    The personalization system of claim 2, the one or more processors being configured to cause the system to perform operations comprising 
receive the first user event of the plurality of user events as an override event; and

determine that the first user event represents an event that includes one or more of the override event and a priority event.

4.    (New) The personalization system of claim 2, the one or more processors being configured to cause the 
receive the plurality of user events;
generate a personalization model for the online user based at least in part on the plurality of user events; and
transmit the personalization model to a first personalization server assigned to perform personalization for the online user.


receive the plurality of user events;
generate a personalization model for the online user based at least in part
on the plurality of user events; and
transmit the personalization model to a first personalization server assigned to perform personalization for the online user.




6.    (New) The personalization system of claim 1, wherein the plurality of user events includes user events associated with one or more of (i) historical search events; (ii) historical search autocomplete events; and (iii) historical purchase events.

5.   The personalization system of claim 1, wherein the plurality of user events includes user events associated with one or more of (i) historical search events; (ii) historical search autocomplete events; and (iii) historical purchase events.

7.    (New) The personalization system of claim 1, wherein the plurality of user events each occur within a single session.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 13, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yogaratnam et al. (Patent Application Publication 2009/0164452; hereinafter referred to as Yogaratnam) in view of Chuang et al. (Patent Application Publication 2014/02802211; hereinafter referred to as Chuang).

	As per claim 1, Yogaratnam discloses a personalization system to generate personalized results for an online user, the personalization system comprising:

memory including instructions stored thereon [Yogaratnam 0061]; and

one or more processors communicatively coupled to the memory [Yogaratnam 0061], the one or more processors being configured to, in response to execution of the instructions, cause the personalization system to perform operations comprising:

receiving, from a system that includes multiple different services, a plurality of user events for multiple different users [Yogaratnam, profiles for a plurality of users may be 
	Collecting data from each of DVR, VOD and television may be seen as a service to a user who would like personalization.  

receiving, from the multi-service system, a personalization request, the personalization request including an identifier of the online user [Yogaratnam, applications may submit to a personalization engine a request including identification of the media content item and associated meta data and in response receive the user preference matching score (0009), the metadata received may include a title, a category, a duration, a price, a start time, and a rating (0027) media content user preferences are recorded along with a user ID (0029)].

identifying, based on the identifier of the online user, a plurality of items for display to the online user via a graphical user interface of a device of the online user, each item of the plurality of items representing a possible item that may be presented by the multi-service system to the online user via the graphical user interface of the device of the online user [Yogaratnam, applications may submit to a personalization engine a request including identification of the media content item and associated meta data and in response receive the user preference matching score (0009), the metadata received may include a title, a category, a duration, a price, a start time, and a rating (0027) 

computing a score for each item of the plurality of items based at least in part on user events of the online user included in the plurality of user events, thereby generating a plurality of scores, wherein a first score is computed for a first item and wherein a second score is computed for a second item [Yogaratnam, for each metadata item (i.e. first and second) a preference matching score is calculated based on the metadata received, i.e. time period, category; the preference matching score is the likelihood that a user will have a preference for the media content item (0027), information is collected regarding the user’s media content usage (a plurality of user events) in the form of expressed preferences and usage history (0030)].
	
generating a personalization response that includes the first item and the second item, 
	
sending, to the multi-service system, the personalization response for use in personalizing an online experience of the online user via the graphical user interface [Yogaratnam, applications may submit to a personalization engine a request including identification of the media content item and associated meta data and in response the application may receive a response including a user preference matching score (0009, 27)].

	However, Chuang teaches ranking items by likelihood [Chuang, a personalization model for user’s having a set of particular attributes may be generated to predict what types of products may be of interest to the user (0008), attributes may include demographics, clusters and entities (0006), clusters are other consumers sharing common preferences regarding products (0030), items may be recommended and ranked by likelihood (0051)].
	Yogaratnam discloses a method of personalization engine which derives recommendations from the usage history of users and scores data according to user preference scores.  Chuang teaches generating a product personalization model based on user preferences which ranks product recommendations by likelihood.  The ranked product recommendations could have been combined with the personalized recommendations based on user history to provide a ranked personalized model for recommendations based on user history.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art prior to the filing date.  One would have been motivated to combine the teachings to provide a ranked personalized model for recommendations based on user history, thereby providing the most relevant personalized recommendations first.



Claim 8 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above.  
Claim 13 includes similar subject matter to that of claim 6 and is rejected based on the same reasoning as stated for claim 6 as noted above.  
Claim 15 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above.  
Claim 20 includes similar subject matter to that of claim 6 and is rejected based on the same reasoning as stated for claim 6 as noted above.  

Claims 2, 3, 9, 10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yogaratnam et al. (Patent Application Publication 2009/0164452; hereinafter referred to as Yogaratnam) in view of Chuang et al. (Patent Application Publication 2014/0280221; hereinafter referred to as Chuang) in further view of Linden et al. (Patent Application 2005/0102202; hereinafter referred to as Linden).

	As per claim 2, Yogaratnam and Chuang in combination teach the personalization system of claim 1 as noted above.
	Neither Yogaratnam nor Chuang explicitly teach wherein the personalization response includes a set of instructions for providing a personalized website layout for the online user that includes the first item.
	However, Linden teaches this aspect [Linden, user purchase and browsing histories are analyzed to provide personalized item recommendations (0012), items of known interest may be ranked (0095) and displayed when the user view the shopping cart contents (0057) which takes place in a browser, see Fig. 1; this is consistent with applicant’s filed specification at 0013 which describes personalized search rankings]
	Yogaratnam and Chuang in combination teach generating a ranked personalized model for recommendations based on user history.  Linden teaches generating a personalization model for products in a web browser.  The web browser personalization model as taught by Linden could have been combined with the ranked personalization model as taught by Yogaratnam and Chuang to provide a method of personalizing a shopping interface.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no 


	As per claim 3, Yogaratnam and Chuang in combination teach the personalization system of claim 2 as noted above and further teach wherein the first score for the first item is generated based on a first likelihood of a first user action pertaining to the first item, wherein the second score for the second item is generated based on a second likelihood of a second user action pertaining to the second item, wherein the first item is prioritized over the second item at least in part responsive to the first likelihood being greater than the second likelihood [Yogaratnam, for each metadata item (i.e. first and second) a preference matching score is calculated based on the metadata received, i.e. time period, category; the preference matching score is the likelihood that a user will have a preference for the media content item (0027), information is collected regarding the user’s media content usage (a plurality of user events) in the form of expressed preferences and usage history (0030)] and [Linden, user purchase and browsing histories are analyzed to provide personalized item recommendations (0012), items of known interest may be ranked (0095) and displayed when the user view the shopping cart contents (0057)].


	 Claim 9 includes similar subject matter to that of claim 2 and is rejected based on the same reasoning as stated for claim 2 as noted above.  
Claim 10 includes similar subject matter to that of claim 3 and is rejected based on the same reasoning as stated for claim 3 as noted above.  
Claim 16 includes similar subject matter to that of claim 2 and is rejected based on the same reasoning as stated for claim 2 as noted above.  
Claim 17 includes similar subject matter to that of claim 3 and is rejected based on the same reasoning as stated for claim 3 as noted above.  



Claims 4, 11, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yogaratnam et al. (Patent Application Publication 2009/0164452; hereinafter referred to as Yogaratnam) in view of Chuang et al. (Patent Application Publication 2014/0280221; hereinafter referred to as Chuang) in further view of Linden et al. (Patent Application 2005/0102202; hereinafter referred to as Linden) in further view of Cetin et al. (Patent Application Publication 2012/0023043; hereinafter referred to as Cetin).

	As per claim 4, Yogaratnam, Chuang and Linden in combination teach the system of claim 2 as noted above.
	None of Yogaratnam, Chuang nor Linden explicitly teach: the one or more processors being configured to cause the personalization system to perform further operations comprising: generating, based on user events of the online user included in the plurality of user events, a plurality of personalization models for the online user;
selecting, based on a set of personalization objectives for the online user, a personalization model from the plurality of personalization models.
	However, Cetin teaches generating, based on user events of the online user included in the plurality of user events, a plurality of personalization models for the online user [Cetin, multiple models may be derived from click data based on subset slices of the data (0020)].
selecting, based on a set of personalization objectives for the online user, a personalization model from the plurality of personalization models [Cetin, the best trained model may be selected to estimate probability (0020)].


Claim 11 includes similar subject matter to that of claim 4 and is rejected based on the same reasoning as stated for claim 4 as noted above.  

	As per claim 21, Yogaratnam, Chuang and Cetin in combination teach the system of claim 4 as noted above and further teach wherein the selecting further includes: 
testing, based on a set of user data associated with the online user and the set of personalization objectives, ones of the plurality of personalization models, wherein the set of user data includes the plurality of user events  [Chuang, recommendations may be made based on a user’s geographic location (0021)] and [Cetin, the best trained 
comparing, based on the testing, the performance of the personalization models to determine which model of the plurality of personalization models performs the best.
[Cetin, the best trained model may be selected to estimate probability (0020)].
	
	As per claim 23, Yogaratnam, Chuang and Cetin in combination teach the system of claim 4 as noted above and further teach wherein the set of personalization objectives specify to test the performance of personalization models based on one or more types of the following types of data in a set of user data of the online user: demographic information, location information, and device information for a device used to view the graphical user interface [Chuang, recommendations may be made based on a user’s geographic location (0021)] and [Cetin, the best trained model may be selected to estimate probability (0020), models are compared according to their precision and recall rates for clicks in the testing data, i.e. tested (0070)].




Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yogaratnam et al. (Patent Application Publication 2009/0164452; hereinafter referred to as Yogaratnam) in view of Chuang et al. (Patent Application Publication 2014/0280221; hereinafter referred to as Chuang) in further view of Want et al. (“The Personal Server: Changing the Way We Think about Ubiquitous Computing”; hereinafter referred to as Want).

	As per claim 5, Yogaratnam and Chuang in combination teach the system of claim 1 as noted above and further teach: wherein the operations further comprise: 

	However, Want teaches assigning personalization servers to respective online users of the multi-service system. wherein respective ones of the personalization servers include a short term memory (STM) and a long term memory (LTM), wherein 
	 Yogaratnam and Chuang in combination teach generating a ranked personalized model for recommendations based on user history.  Want teaches personal servers which provide ready access to data and applications using desktop-like user interfaces.  The personal servers as taught by Want could have been combined with the ranked personalization model as taught by Yogaratnam and Chuang to provide a method of providing easy access to additional data storage.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art prior to the filing date.  One would have been motivated to combine the teachings to provide a method of providing easy access to additional data storage, thereby increasing computing power.

.






Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yogaratnam et al. (Patent Application Publication 2009/0164452) in view of Chuang et al. (Patent Application Publication 2014/0280221) in further view of Jones et al. (“Beyond the Session Timeout: Automatic Hierarchical Segmentation of Search Topics in Query Logs”; 2008; hereinafter referred to as Jones) in further view of Agrawal et al. (Patent Application Publication 2011/0035402; hereinafter referred to as Agrawal).  


	As per claim 7, Yogaratnam, Chuang and Kwan in combination teach the system of claim 1 as noted above.  	
	None of Yogaratnam, Chuang nor Kwan explicitly teach wherein the plurality of user events each occur within a single, current web browsing session, and wherein a length of the web browsing session satisfies a session threshold.
	However, Jones teaches browsing session thresholds [Jones, user session cutoffs have been proposed from 5 – 120 minutes (page 2, 2. Related Work)].  
	Agrawal further teaches using a current session [Agrawal, data may be mined from the current session for the current user (0054)].
Yogaratnam teaches scoring data according to user preference scores.  Jones teaches that user search sessions have been studied and are commonly cut off after 5 minutes.  The 5 minute session cutoff as taught by Jones could have been combined with the personalization model as taught by Yogaratnam, to provide a method of limiting session data to only the most meaningful user interactions.  The teachings are analogous art known before the time of filing and could have been combined using 
Yogaratnam teaches scoring data according to user preference scores.  Agrawal teaches mining data from a current user session.  The current user session as taught by Agrawal could have been combined with the personalization model as taught by Yogaratnam, to provide a method of personalizing a user’s experience based on current usage data.  The teachings are analogous art known before the time of filing and could have been combined using known methods without undue experimentation and the results would have been predictable.  One would have been motivated to combine the teachings to provide a method of personalizing a user’s experience based on current usage data, thereby ensuring that the user’s personalized experience is based on the freshest data possible.  

Claim 14 includes similar subject matter to that of claim 7 and is rejected based on the same reasoning as stated for claim 7 as noted above.  

	

  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Chuang et al. Patent Application Publication 2014/0280221 was filed on 3/12/2014.